 



LINEAGE CELL THERAPEUTICS, INC.

STOCK OPTION GRANT NOTICE

2012 EQUITY INCENTIVE PLAN

 



Lineage Cell Therapeutics, Inc., a California corporation (F/K/A the BioTime,
Inc.) (the “Company”), has granted to the participant listed below
(“Participant”) the stock option (the “Option”) to purchase common shares, no
par value, of the Company (“Shares”) described in this Stock Option Grant Notice
(this “Notice”), subject to the terms of the Lineage Cell Therapeutics, Inc.
2012 Equity Incentive Plan (as amended from time to time, the “Plan”) and the
Stock Option Agreement attached as Exhibit A hereto (the “Agreement,” and,
together with this Notice and the Plan, the “Option Documents”), both of which
are incorporated into this Notice by reference. Capitalized terms not defined in
this Notice or the Agreement have the meanings given to them in the Plan.



 

Participant:   Grant Date:   Option Exercise Price:   Number of Shares Subject
to the Option:   Final Expiration Date:   Vesting Schedule:   Type of Option:
[  ] Incentive Stock Option  [  ] Non-Qualified Stock Option

 

By accepting the Option, Participant agrees to be bound by the terms of the
Option Documents. Participant has reviewed the Option Documents in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of Option Documents.
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator (defined below) regarding any
questions arising under the Option Documents. “Administrator” means the Board or
a Committee of the Board to the extent the Board’s powers or authority under the
Plan have been delegated to such Committee pursuant to the Plan. This Notice and
the Agreement supersede any previous documentation provided to Participant with
respect to the Option, including any prior Award Agreement entered into between
the Company and Participant.

 

Lineage Cell Therapeutics, Inc.   Participant                            By:    
By:   Name:     Name:   Title:        

 

 

 

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

Capitalized terms not defined in this Stock Option Agreement (this “Agreement”)
have the meanings specified in the Stock Option Grant Notice (the “Notice”) or,
if not defined in the Notice, in the Plan.

 

1. General

 

(a) Grant of Option. The Company has granted to Participant the Option effective
as of the grant date set forth in the Notice (the “Grant Date”).

 

(b) Incorporation of Terms of Plan. The Option is subject to the terms of this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the Plan will control.

 

2. Period of Exercisability

 

(a) Exercisability. The Option will vest and become exercisable according to the
vesting schedule in the Notice; provided that any fractional Shares will
accumulate and vest and become exercisable only when a whole Share has
accumulated. Notwithstanding anything in the Option Documents, except as set
forth in a separate Agreement between Participant and the Company or as
determined by the Administrator, the Option will immediately expire and be
forfeited as to any unvested portion as of the date of termination of
Participant’s Continuous Service (“Termination of Service”) for any reason. Any
portion of the Option that vests and becomes exercisable will remain vested and
exercisable until the Expiration Date (defined below), at which time the Option
will be forfeited immediately.

 

(b) Expiration of Option. The Option may not be exercised after the date of the
first of the following to occur (the “Expiration Date”):

 

(i) The final expiration date stated in the Notice;

 

(ii) Except as approved by the Administrator, the date three months following
the date of Termination of Service for reasons other than Participant’s death or
Disability; provided that if the Participant dies prior to such date, the
Expiration Date will be one year following the date of Participant’s death; and

 

(iii) Except as approved by the Administrator, the date one year following the
date of Termination of Service by reason of Participant’s death or Disability.

 

A-1

 

 

3. Exercise of Option

 

(a) Person Eligible to Exercise. Only Participant may exercise the Option during
Participant’s lifetime. After Participant’s death, any exercisable portion of
the Option may, prior to the time the Option expires, be exercised by
Participant’s executor or administrator of the Participant’s estate or any
person who shall have acquired the option from the Participant by his or her
will or the applicable law of descent and distribution as provided in the Plan.

 

(b) Exercise. To exercise the Option, the Participant shall deliver to the
Company a “Notice of Exercise” in a form specified by the Administrator,
specifying the number of Shares the Participant wishes to purchase and how the
Participant’s Shares should be registered. The Participant may pay the Option
Exercise Price in Shares, cash, or a combination thereof, including an
irrevocable commitment by a broker to pay over such amount from a sale of Shares
issuable under the Option, the delivery of previously owned Shares, withholding
of Shares deliverable upon exercise of the Option (but only to the extent share
withholding is made available to the Participant by the Company), or in any
other manner permitted by the Administrator.

 

(c) Partial Exercise. Any exercisable portion of the Option may be exercised, in
whole or in part, according with the procedures stated in Section 3(b) at any
time prior to the Expiration Date, except that the Option may be exercised only
for whole Shares.

 

(d) Tax Withholding.

 

(i) The Company may, but has no obligation to, treat Participant’s failure to
provide timely payment in accordance with the Plan of any withholding tax
arising in connection with the Option as Participant’s election to satisfy all
or any portion of the withholding tax by requesting the Company retain Shares
otherwise issuable under the Option.

 

(ii) Participant is liable and responsible for all taxes owed in connection with
the Option, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
Option. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of the Option or the subsequent sale of
Shares. Neither the Company nor any Subsidiary is under any obligation to
structure the Option to reduce or eliminate Participant’s tax liability.

 

4. Other Provisions

 

(a) Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification, and termination in certain events as provided in this
Agreement and the Plan.

 

(b) Notices. Any notice to be given under this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address.
Any notice to be given under this Agreement to Participant must be in writing
and addressed to Participant (or, if Participant is then deceased, to the person
entitled to exercise the Option) at Participant’s last known mailing address or
email address. Either party may designate a different address or email address
for notices to be given to that party by providing notice to the other party of
such change pursuant to this Section 4(b). Any notice will be deemed duly given
when sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service, or when delivered by a
nationally recognized express shipping company.

 

A-2

 

 

(c) Titles. Titles are provided herein for convenience only and do not serve as
a basis for interpretation or construction of this Agreement.

 

(d) Conformity to Securities Laws. Participant acknowledges that each Option
Document is intended to conform to all Applicable Laws and, to the extent
Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

 

(e) Successors and Assigns. The Company may assign any of its rights under this
Agreement to one or more assignees, and this Agreement will inure to the benefit
of the Company’s successors and assigns. Subject to any transfer restrictions in
this Agreement or the Plan, this Agreement will be binding on and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

 

(f) Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, each Option Document will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

 

(g) Entire Agreement. The Option Documents constitute the entire agreement of
the parties and supersede all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

 

(h) Agreement Severable. If any provision of the Notice or this Agreement is
held illegal or invalid, the provision will be severable from, and the
illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of the Notice or this Agreement.

 

(i) Limitation on Participant’s Rights. Participation in the Plan provides no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Option, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the Option, as and when exercised pursuant to the terms hereof.

 

A-3

 

 

(j) Not a Contract of Employment. Nothing in the Option Documents: (i) provides
Participant any right to continued employment or service with the Company or any
Subsidiary; or (ii) interferes with or restricts in any way the rights of the
Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the employment or services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.

 

(k) Counterparts. The Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

 

(l) Governing Law. This Agreement is governed by and construed under the laws of
the state of California, without regard to conflict of law provisions.

 

(m) Incentive Stock Options. If the Option is designated as an Incentive Stock
Option:

 

(i) The extent the aggregate fair market value of Common Stock (determined as of
the time the option with respect to the shares is granted) with respect to which
stock options to purchase Common Stock intended to qualify as Incentive Stock
Options (including the Option) are exercisable for the first time by Participant
during any calendar year exceeds $100,000, or if for any other reason such stock
options to purchase Common Stock do not qualify or cease to qualify for
treatment as Incentive Stock Options, such stock options (including the Option)
will be treated as Non-qualified Stock Options. The action in the preceding
sentence will be applied by taking the Option and other stock options into
account in the order in which they were granted, as determined under Section
422(d) of the Code. If the Option is exercised more than three months following
Termination of Service, other than by reason of death or Disability, the Option
will be taxed as a Non-qualified Stock Option.

 

(ii) Participant shall give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or other transfer is made: (A) within two years following the
Grant Date; or (B) within one year following the transfer of such Shares to
Participant. Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

 



A-4

 

 